Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jon Horneber on August 15, 2022.

The application has been amended as follows: 


1.           A hand press for pressing a packaging and configured to be mounted on a waste container, the hand press comprising: 
a housing, which has at least one first opening for inserting the packaging and at least one second opening for disposing of the packaging; 
a pressing device, which is arranged inside the housing and which has a first pressing surface; 
an actuating device, which is connected via a rotary shaft to at least one lever which is rotatably supported by the pressing device; and 
a flap device, which is arranged within the housing and which has a first part for closing the at least one first opening of the housing and a second part with a second pressing surface, 
wherein the flap device is configured to be fixed in at least two positions by the pressing device, 
wherein, in at least one starting position of the at least two positions, the flap device is configured to be positioned such that the packaging is held at least partially in the region of the at least one first opening by the first part, and 
wherein, in at least one pressing position of the at least two positions, the flap device is configured to be positioned such that the at least one first opening is at least partially closed by the first part of the flap device [[,]] and the of the flap device forms a wedge-shaped pressing space with the first pressing surface of the pressing device, 
wherein the flap device is configured such that the packaging is brought into the housing during a transition from the at least one starting position into the at least one pressing position, 
wherein the flap device is configured such that in the pressing position the packaging is at least partially held by the first pressing surface and the second pressing surface, 
wherein the first pressing surface and the second pressing surface are configured to be pressed together in the at least one pressing position in a region of a tip of the wedge-shaped pressing space by the first pressing surface and the second pressing surface, [[and]] 
wherein the flap device is configured such that transitioning from the at least one pressing position into the at least one starting position ejects the packaging 
wherein the pressing device is configured to be moved during the transition from the at least one starting position into the at least one pressing position in such a way that an angle of the wedge-shaped pressing space is reduced and that the pressing device is guided in a predetermined radial curved path by means of at least one journal arranged on the pressing device, and
wherein the flap device is rotatably mounted in a transition region between the first part and the second part.

13.        The hand press of claim 1, wherein a fastening device is arranged on the housing, and wherein the fastening device waste container so that the at least one second opening of the housing leads into the waste container.

15.         A hand press for pressing a packaging, comprising: 
a housing, which has at least one first opening for inserting the packaging and at least one second opening for disposing of the packaging; 
a pressing device, which is arranged inside the housing and which has a first pressing surface; 
an actuating device, which is connected via a rotary shaft to at least one lever which is rotatably supported by the pressing device; and 
a flap device, which is arranged within the housing and which has a first part for closing the at least one first opening of the housing and a second part with a second pressing surface, 
wherein the flap device is configured to be fixed in at least two positions by the pressing device, 
wherein, in at least one starting position of the at least two positions, the flap device is configured such that any of the packaging is held in the region of the at least one first opening by the first part, [[and]] 
wherein in at least one pressing position of the at least two positions, the flap device is configured such that the first part of the flap device closes any of the at least one first opening of the flap device forms a wedge-shaped pressing space with the first pressing surface of the pressing device,
wherein the flap device is configured such that the packaging is brought into the housing during a transition from the at least one starting position into the at least one pressing position, 
wherein the flap device is configured such that in the pressing position any of the packaging is held by the first pressing surface and the second pressing surface, 
wherein the flap device is configured such that the first pressing surface and the second pressing surface are pressed together in the at least one pressing position in a region of a tip of the wedge-shaped pressing space by the first pressing surface and the second pressing surface, [[and]] 
wherein the flap device is configured such that transitioning from the at least one pressing position into the at least one starting position ejects the packaging 
wherein the pressing device is configured to be moved during the transition from the at least one starting position into the at least one pressing position in such a way that an angle of the wedge-shaped pressing space is reduced and that the pressing device is guided in a predetermined radial curved path by means of at least one journal arranged on the pressing device, and 
wherein the at least one journal has at least one roller, which is guided in the predetermined radial curved path.

21.        A hand press for pressing a packaging and configured to be mounted on a waste container, the hand press comprising: 
a holding device; 
a housing, which has at least one first opening for inserting the packaging and at least one second opening for disposing of the packaging; 
a tilting device arranged on the holding device, wherein the tilting device is arranged between the housing and the holding device, and wherein via the tilting device the housing is configured to be tilted from a horizontal use position into an emptying position inclined relative to the horizontal use position; 
a pressing device, which is arranged inside the housing and which has a first pressing surface; 
an actuating device, which is connected via a rotary shaft to at least one lever which is rotatably supported by the pressing device; and 
a flap device, which is arranged within the housing and which has a first part for closing the at least one first opening of the housing and a second part with a second pressing surface, 
wherein the flap device is configured to be fixed in at least two positions by the pressing device, 
wherein, in at least one starting position of the at least two positions, the flap device is configured such that the packaging is held in the region of the at least one first opening by the first part, [[and]] 
wherein, in at least one pressing position of the at least two positions, the flap device is configured such that the first part of the flap device at least partially closes the at least one first opening of the flap device forms a wedge-shaped pressing space with the first pressing surface of the pressing device,
wherein the flap device is configured such that the packaging is brought into the housing during a transition from the at least one starting position into the at least one pressing position, 
wherein the flap device is configured such that in the pressing position the packaging is at least partially held by the first pressing surface and the second pressing surface, 
wherein the flap device is configured such that the first pressing surface and the second pressing surface are pressed together in the at least one pressing position in a region of a tip of the wedge-shaped pressing space by the first pressing surface and the second pressing surface, [[and]] 
wherein the flap device is configured such that transitioning from the at least one pressing position into the at least one starting position ejects the packaging 
wherein the pressing device is configured to be moved during the transition from the at least one starting position into the at least one pressing position in such a way that an angle of the wedge-shaped pressing space is reduced and that the pressing device is guided in a predetermined radial curved path by means of at least one journal arranged on the pressing device.

Reasons for Allowance
Claims 1-8, 10-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 15, and 21 have been amended to include the allowable subject matter discussed on PP. 8-9 of the Final Office Action dated June 2, 2022, and on PP. 7-8 of the Non-Final Office Action dated November 1, 2021.  Each of claims 2-8, 10-14, 17-20 and 22 depend from one of claims 1, 15, and 21 and are allowable for at least the reasons discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725   

/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725